DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 12/22/2020.  Claims 1-10 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-3 recites the limitation "regulator”, examiner recommends “voltage regulator”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 and 9-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (7508172 and hereinafter as Nishi)
Regarding claim 1. Nishi teaches a rotary electrical machine [machine of fig 2] comprising: a rotor [11] provided with a rotor winding [i.e. rotor windings disclose in ¶17]; 
a stator [20] provided with a winding [i.e. windings of 12] comprising a plurality of phases [i.e. phases in 12]; 
a convertor [i.e. 13] comprising rectification [implicit converts AC-DC] components to which the phases 
a voltage regulator [21 with 22 i.e. controls IF] which can adapt an excitation current applied to the rotor winding according to a difference between an output voltage [VB] [i.e. ground terminal]; 
at least one current sensor [24] placed at the output of the rotary electrical machine or on at least one phase of the rotary electrical machine [i.e. see VP]; 
and a diagnostic module [25] which can detect malfunctioning of the rotary electrical machine on the basis of a current measurement [i.e. from current measurement of 24] obtained from the current sensor [col lines 40-56]. 

[fig 2 shows module separated from voltage regulator].  

Regarding claim 4. Nishi teaches the rotary electrical machine according to claim 1, wherein by a law of variation of a voltage drop [i.e. voltage at P] at the terminals of a rectification [i.e. diode component] component, the diagnostic module can estimate a junction temperature [temperature from current/voltage flowing through diode component] of this rectification component [i.e. implicit 24 detects failure, i.e. short circuit which generates high temperature from high currents, col 1 line 40 – col 2 line 2]. 

Regarding claim 5. Nishi teaches the rotary electrical machine according to claim 4, wherein the diagnostic module limits this junction temperature in order to protect this rectification component [col 1 line 40 – col line 2].  

Regarding claim 6. Nishi teaches the rotary electrical machine according to claim 1, wherein the diagnostic module can detect a failure on a phase of the rotary electrical machine on the basis of the current measurement obtained from the current sensor [col 4 line 55 – 65, VP detect at a node located on a phase].  

Regarding claim 9. Nishi teaches the rotary electrical machine according to claim 1, wherein the diagnostic module can establish an operating diagnostic of the [it is understood that 25 works on the bases of IF and currents detected by 24]. 

Regarding claim 10. Nishi teaches the rotary electrical machine according to claim 1, wherein the diagnostic module can detect a drift in the performance levels [drift in performance levels has been interpreted as whether machine is in normal operation, i.e. whether machine is in floating state or high impedance state, col 1 lines 50-65] of a rectification component on the basis of a measurement of 3a voltage drop at a given current of the rectification component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Nishi in view of Schenkel (5841643 and hereinafter as Kel)
Regarding claim 2. Nishi teaches the rotary electrical machine according to claim 1. 

Whereas Schenkel teaches wherein the diagnostic module is integrated in the regulator [col 1 lines 10-25, shows to configure circuit into integrated circuit].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishi power converter to a similar configuration as Schenkel power converter in order using integrated circuit components, which advantageously reduces the size and complexity of the overall switching regulator circuit [col 1 lines 10-25 motivation].


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Nishi in view of Suzuki et al. (8159180)
Regarding claim 7. Nishi teaches the rotary electrical machine according to claim 1. 
However, Nishi does not explicitly mention wherein the diagnostic module determines a theoretical output of the rotary electrical machine, and compare with a reference output, to deduce from this any drift representative of deterioration of performance levels of the rotary electrical machine. 
Suzuki teaches wherein the diagnostic module [i.e. 20/14/13] determines a theoretical output [i.e. Vfb] of the rotary electrical machine, and compare with a reference output [15], to deduce from this any drift representative of deterioration of performance levels of the rotary electrical machine [function of 13].
[col 2 lines 50-53].


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Nishi in view of Verma et al. (20160241176)
Regarding claim 8. Nishi teaches the rotary electrical machine according to claim 1, 
However, Nishi does not explicitly mention wherein the diagnostic module measures a ripple of an output current 
Verma teaches wherein the diagnostic module [i.e. 100] measures a ripple of an output current [output current of 14] of the rotary electrical machine, and detect a failure of the rotary electrical machine in the case when a variation of current over a period [abstract and ¶27] of the output current exceeds a reference value [i.e. fault threshold]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishi power machine to a similar 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839